Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Wenhao Xiong on 7/13/2022.

The application has been amended as follows: 

23. 	(Currently Amended) A base station (BS) operable to communicate with at least one Cellular Internet-of-Things (CIoT) device on a wireless network, comprising: 
one or more processors to: 
generate a first transmission for a first CIoT device on a first Narrowband Internet-of-Things (NB-IoT) wireless communication channel that occupies only a first single physical resource block (PRB), the first transmission including a set of Narrowband System Information (NB-SI), wherein the set of NB-SI comprises one of a Narrowband Primary Synchronization Signal (NB-PSS) or a Narrowband Secondary Synchronization Signal (NB-SSS); 
generate a second transmission for a second CIoT device on a second NB-IoT wireless communication channel that occupies only a second single PRB, the second transmission including the set of NB-SI; and 
generate at least one of a Long-Term Evolution (LTE) Primary Synchronization Signal (PSS) transmission or an LTE Secondary Synchronization Signal (SSS) transmission for a set of subcarriers corresponding to a set of frequency resources that occupies a plurality of central PRBs within a wireless communication system bandwidth, 
wherein the first NB-IoT wireless communication channel and the second NB-IoT wireless communication channel correspond to portions of the wireless communication system bandwidth different from the set of frequency resources.


29. 	(Currently Amended) Non-transitory machine readable storage media having machine executable instructions that, when executed, cause one or more processors to perform an operation comprising: 
generate, for a base station (BS), a first transmission for a first Cellular Internet-of-Things (CIoT) device on a first Narrowband Internet-of-Things (NB-IoT) wireless communication channel that occupies only a first single physical resource block (PRB), the first transmission including a set of Narrowband System Information (NB-SI), wherein the set of NB-SI comprises one of a Narrowband Primary Synchronization Signal (NB-PSS) or a Narrowband Secondary Synchronization Signal (NB-SSS); 
generate a second transmission for a second CIoT device on a second narrowband NB-IoT wireless communication channel that occupies only a second single PRB, the second transmission including the set of (NB-SI); and 
generate at least one of a Long-Term Evolution (LTE) Primary Synchronization Signal (PSS) transmission or an LTE Secondary Synchronization Signal (SSS) transmission for a set of subcarriers corresponding to a set of frequency resources that occupies a plurality of central PRBs within a wireless communication system bandwidth, 
wherein the first NB-IoT wireless communication channel and the second NB-IoT wireless communication channel correspond to portions of the wireless communication system bandwidth different from the set of frequency resources, and 
wherein the NB-PSS is different from the LTE PSS and the NB-SSS is different from the LTE SSS.  


35. 	(Currently Amended) A Cellular Internet of Things (CIoT) device operable to communicate with a base station (BS) on a wireless network, comprising: 
one or more processors to: 
process, from a first Narrowband Internet-of-Things (NB-IoT) wireless communication channel of at least two of a plurality of NB-IoT wireless communication channels, a first transmission of two transmissions from a base station (BS), each of the two transmissions from the BS is generated on a respective NB-IoT wireless communication channel, and each of the two transmissions from the BS comprising one of: a Narrowband Primary Synchronization Signal (NB-PSS), an NB Secondary Synchronization Signal (NB-SSS), a Narrowband Master Information Block (NB-MIB), or a Narrowband System Information Block (NB-SIB); and 
extract time-and-frequency synchronization and system information from the transmission, 
wherein the plurality of NB-IoT wireless communication channels are within a wireless communication system bandwidth; and 
wherein the at least two of the plurality of NB-IoT wireless communication channels each occupy only a respective single physical resource block (PRB) and correspond to portions of the wireless communication system bandwidth different from a set of frequency resources, and wherein the set of frequency resources occupy a plurality of central PRBs and are used to transmit Long-Term Evolution (LTE) Primary Synchronization Signals (PSS) and LTE Secondary Synchronization Signals (SSS).  


40. 	(Currently Amended) Non-transitory machine readable storage media having machine executable instructions that, when executed, cause one or more processors to perform an operation comprising: 
process, for a Cellular Internet-of-Things (CIoT) device, and from a first Narrowband Internet-of-Things (NB-IoT) wireless communication channel of at least two of a plurality of NB-IoT wireless communication channels, a first transmission of two transmissions from a base station (BS), each of the two transmissions from the BS is generated on a respective NB-IoT wireless communication channel, and each of the two transmissions from the BS comprising one of: a Narrowband Primary Synchronization Signal (NB-PSS), a Narrowband Secondary Synchronization Signal (NB-SSS), a Narrowband NB Master Information Block (NB-MIB), or a Narrowband NB System Information Block (NB-SIB); and 
extract time-and-frequency synchronization and system information from the transmission, 
wherein the plurality of NB-IoT wireless communication channels are within a wireless communication system bandwidth; and 
wherein the at least two of the plurality of NB-IoT wireless communication channels each occupy only a respective single physical resource block (PRB) and correspond to portions of the wireless communication system bandwidth different from a set of frequency resources, and wherein the set of frequency resources occupy a plurality of central PRBs and are used to transmit Long-Term Evolution (LTE) Primary Synchronization Signals (PSS) and LTE Secondary Synchronization Signals (SSS).


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is: “generate a first transmission for a first CIoT device on a first Narrowband Internet-of-Things (NB-IoT) wireless communication channel that occupies only a first single physical resource block (PRB)”, “generate a second transmission for a second CIoT device on a second NB-IoT wireless communication channel that occupies only a second single PRB”, “generate at least one of a Long-Term Evolution (LTE) Primary Synchronization Signal (PSS) transmission or an LTE Secondary Synchronization Signal (SSS) transmission for a set of subcarriers corresponding to a set of frequency resources that occupies a plurality of central PRBs within a wireless communication system bandwidth, wherein the first NB-IoT wireless communication channel and the second NB-IoT wireless communication channel correspond to portions of the wireless communication system bandwidth different from the set of frequency resources.”  


The closest prior art to Cao et al. (Pub. No.: US 20130190027 A1) teaches generate at least one of a Long-Term Evolution (LTE) Primary Synchronization Signal (PSS) transmission or an LTE Secondary Synchronization Signal (SSS) transmission for a set of subcarriers corresponding to a set of frequency resources that occupies a plurality of central PRBs within a wireless communication system bandwidth (in an FDM wireless system such as OFDMA (e.g., LTE), transmission resources can be sub-divided into a range of many frequencies.  Secondary and primary synchronization signals (SSS and PSS) (only in the central portion 163) are identified by cross-hatched rectangles 168 and 169, respectively.  Para. 60, 64, FIG. 9), wherein the first wireless communication channel and the second wireless communication channel correspond to portions of the wireless communication system bandwidth different from the set of frequency resources (reference or pilot signals (RS's) are identified by filled-in rectangles 170.  RS's 170 are shown across all sub-carriers.  Transmission of Reference Signals (RS's) or pilot signals may not be ceased in this alternative method--i.e., the sub-carriers in the "blocked" portions 164-165 (FIG. 9).  Para. 64, 68, FIG. 9).  
Bhatti fails to teach “generate a first transmission for a first CIoT device on a first Narrowband Internet-of-Things (NB-IoT) wireless communication channel that occupies only a first single physical resource block (PRB)”, “generate a second transmission for a second CIoT device on a second NB wireless communication channel that occupies only a second single PRB”, among other limitations.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Allowable Subject Matter
Claims 23, 25-29 and 31-46 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
7-14-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477